Citation Nr: 1018558	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  02-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for Putti-Platt 
procedure for dislocations, right shoulder (major), currently 
rated as 20 percent disabling.

2.  Entitlement to service connection for a back disability 
(other than cervical myositis), including as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty from January 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and July 2001 rating 
decisions by the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously remanded by the Board in November 2003.  
Subsequently, the Board denied the Veteran's claim in July 
2006, and the Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Court issued a 
Memorandum Decision in July 2008 vacating the Board's 
decision and remanding the case.  

In accordance with the Court Memorandum Decision, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The July 2008 Court Memorandum Decision found that the prior 
July 2006 Board decision failed to address the need for a 
medical examination or opinion as to whether the Veteran's 
back disability was directly related to service and, thus, 
the Board's reasons and bases for denying service connection 
were found to be inadequate.  The Board notes that an August 
1983 service treatment record indicated that the Veteran 
complained of low back pain from playing football.  Further, 
the medical evidence of record showed that the Veteran 
suffered from mild scoliosis of the thoracic spine and 
lumbosacral strain.  Therefore, in accordance with the 
Memorandum Decision, the Board finds that the Veteran should 
be afforded a VA examination with opinion to determine 
whether the Veteran's current back disability is related to 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet.App. 79 (2006).  

Further, when determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  The Veteran has primarily claimed that his back 
disability is secondary to his service connected Putti-Platt 
procedure for dislocations, right shoulder (major).  The 
Veteran was afforded VA examinations in August 2002, November 
2004 and February 2005, which found that the Veteran's back 
disability was not related to his  service-connected right 
shoulder disability.  However, it appears that the VA 
examinations failed to offer an opinion as to whether the 
Veteran's back disability has been aggravated by his service-
connected right shoulder disability.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  Thus, the VA examination should also 
address whether the Veteran's back disability is proximately 
due to or aggravated by his service-connected right shoulder 
disability. 

Moreover, the Memorandum Decision also found that the Board 
failed to provide adequate reasons and bases for its 
determination that the Veteran's claim for an increased 
shoulder disability rating should not be referred for 
extraschedular consideration.  The Memorandum Decision stated 
that the Board failed to review the Veteran's disability 
picture throughout the adjudication of his increased-rating 
claim and determine whether an extraschedular consideration 
rating was appropriate at any point during the pendency of 
the appeal.  Thus, in accordance with the Memorandum 
Decision, this issue must be returned to the RO for 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).

It also appears that the Veteran receives ongoing medical 
treatment at the VA.  However, the most recent treatment 
records in the claims file appear to be from April 2009.  As 
VA medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from 
April 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the RO should ensure that the Veteran has been 
provided sufficient notice with respect to these issues under 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R.  § 3.159.

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from April 2009 to the present. 

3.  The Veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested back disability (other than 
cervical myositis).  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should clearly delineate all 
current disabilities of the back.  The 
examiner should then offer an opinion as 
to the following:

a) Is it as least as likely as not (a 50% 
or higher degree of probability) that any 
current back disability is related to 
service?   

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current back disability is 
proximately due to, or caused by, the 
Veteran's service-connected right 
shoulder disability?

  c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current back disability has been 
aggravated by the Veteran's service-
connected right shoulder disability?

A detailed rational for all opinions 
expressed should be provided. 

4.  The Veteran should be scheduled for a 
VA examination to determine the extent of 
his service-connected Putti-Platt 
procedure for dislocations, right 
shoulder (major).  The claims folder 
should be made available to the examiner 
for review.  The examiner should conduct 
range of motion testing and, to the 
extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  The examiner should determine 
whether the Veteran's service-connected 
right shoulder disability caused any  
occupational impairment at any point 
during the entire appeal period.  If so, 
the examiner should describe the extent 
and type of occupational impairment.  

5.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination reports. 

6.  Thereafter, the RO should review the 
expanded record and readjudicate both 
issues on appeal.  With regard to the 
right shoulder rating issue, after 
reviewing the evidence under schedular 
criteria to see if an increased rating is 
warranted, the RO should then formally 
determine if this is an exceptional case 
where a schedular rating would be 
inadequate.  If so, the RO should submit 
the Veteran's claim for a higher rating 
for his service-connected Putti-Platt 
procedure for dislocations, right 
shoulder (major) to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service for 
extraschedular consideration.

The Veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

